Case 6:20-cv-00539-RBD-GJK Document 29 Filed 08/04/20 Page 1 of 2 PageID 168




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

                                             Case No. 6:20-cv-00539-RBD-GJK
MICHELE SHELNUTT,

                   Plaintiff,                STIPULATION OF DIMISSAL WITH
v.                                           PREJUDICE

SYNCHRONY BANK,

                   Defendant.

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Michele

Shelnutt and Defendant Synchrony Bank, by and through undersigned counsel, hereby

stipulate that this action and all claims and defenses asserted therein be dismissed with

prejudice. The parties have further stipulated that each party shall bear their own

attorneys’ fees, costs, and expense.

Dated: August 4, 2020.                  Respectfully Submitted,

 PRICE LAW GROUP, APC                      MESSER STRICKLER, LTD.

 By: /s/ Santiago J Teran                  By: /s/ John M. Marees, II
 Santiago J Teran                          Lauren M. Burnette, Esquire
 FL #1018985                               FL #012079
 1001 N Federal Hwy, Ste 349               John M. Marees, II, Esquire
 Hallandale, FL 33009                      FL #0069879
 T: (818) 600-5586                         12276 San Jose Blvd., Suite 718
 F: (818) 600-5486                         Jacksonville, FL 32223
 E: santiago@pricelawgroup.com             T: (904) 527-1172
                                           F: (904) 683-7353
                                           E: lburnette@messerstrickler.com
                                           E: jmarees@messerstrickler.com

 Attorneys for Plaintiff                   Counsel for Defendant
 Michele Shelnutt                          Synchrony Bank

                                                            Shelnutt, Michele v. Synchrony Bank
                                         -1/2-           Stipulation of Dismissal with Prejudice
Case 6:20-cv-00539-RBD-GJK Document 29 Filed 08/04/20 Page 2 of 2 PageID 169




                         CERTIFICATE OF SERVICE
      I hereby certify that on August 4, 2020, I electronically filed the foregoing
with the Clerk of the Court using the ECF system, which will send notice of such
filing to all attorneys of record in this matter. Since none of the attorneys of record
are non-ECF participants, hard copies of the foregoing have not been provided via
personal delivery or by postal mail.


/s/ Josefina Garcia




                                                          Shelnutt, Michele v. Synchrony Bank
                                        -2/2-          Stipulation of Dismissal with Prejudice
